In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00992-CR
____________

SHAWNTEL MARIE WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court 
Harris County, Texas
Trial Court Cause No. 1083555



MEMORANDUM  OPINION
	Appellant pleaded guilty to the state jail felony offense of possession of a
controlled substance and, and in accordance with her plea bargain agreement with the
State, the trial court sentenced appellant to confinement for six months.   Appellant
filed a timely notice of appeal.  We dismiss for lack of jurisdiction.
	In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court's
permission to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App.
2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(a)(2).
	The trial court's certification of appellant's right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court's certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
	We note that appellant also waived her right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.).	Accordingly, we dismiss the appeal for lack of jurisdiction.

PER CURIAM
Panel consists of Justices Taft, Hanks, and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).